DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 17 is cancelled. Therefore, claims 1-16 and 18-20 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statements, filed on 08/19/2021 and                                                         09/13/2019 have been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Claim Rejections - 35 USC § 112, first paragraph
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 16, 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the Specification does not reasonably provide enablement for a compound for treating/preventing the vast array of cancer(s), autoimmune and inflammatory diseases diseases encompassed by the claims.

 In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described above.
The Nature of the Invention
Claims 16, 18 and 20 are directed to the use of a compound of claim 1, for treating/preventing many different unrelated diseases and/or conditions including cancer, inflammatory diseases and autoimmune diseases.
The Breadth of Claims
The applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  MPEP §2163(II)(1), citing In re Morris, 127 F.3d 1048, 1053-1054; 44 USPQ2d 1023, 1027 (Fed. Cir. 1997).  Applicants are claiming methods of treating an extremely broad number of diseases or conditions.   The claim encompasses many unrelated disorders 
The text of claim 18 does not specify or enumerate those many types of cancer(s) that would fall within its scope (i.e. since the term "cancer" has not been defined in the claim as a closed set of types of cancers or tumors).  As noted earlier, the applicable rule is that “Each claim must be separately analyzed and given its broadest reasonable interpretation in light of and consistent with the written description.”  In view of this rule, claim 18 may be reasonably interpreted to encompass hundreds of forms of cancers or cancerous tumors, as neither the claims themselves, nor the Specification, expressly defines a closed set of cancers or cancerous tumors.  Due to the all cancers as a blanket therapeutic.  Furthermore, the Merck® manual currently has many cancer treating agents (over 12,000 compounds), yet they are only known to treat a few cancers each.  
The argument that the diseases claimed by the Applicants are all treated by inhibiting PHGDH is insufficient support that the claimed compounds have specific efficacy in current available form for treating and preventing all of the diseases and conditions encompassed by claims 16, 18 and 19.  
The State of the Prior Art and
The Predictability of Lack thereof in the Art
The diseases that the instant claimed compounds are alleged to treat/prevent include cancers, inflammatory and autoimmune disorders. 
A survey of scientific literature indicates that the etiologies or mechanisms of those diseases or conditions known to involve PHGDH including autoimmune diseases, were not completely understood or settled at the time of the application.  As a result, the art had few benchmarks by which to measure the effectiveness of inhibitors of PERK kinase in treating such diseases.  The art therefore remains highly unpredictable, particularly as to methods of treatment using compounds which were studied only for their inhibitory activity in in vitro assays. 
Applicants provide a few in vitro assay examples, which demonstrate the instant claimed compounds' ability to inhibit human PHGDH, but do not support the claims to a in vitro inhibitory data. Those of skill in the art recognize that in vitro assays and/or cell-cultured based assays are generally useful to observe basic physiological and cellular phenomenon such as screening the effects of potential drugs. However, clinical correlations are generally lacking. 
The greatly increased complexity of the in vivo environment as compared to the very narrowly defined and controlled conditions of an in vitro assay does not permit a single extrapolation of in vitro assays to human diagnostic efficacy with any reasonable degree of predictability.  In vitro assays cannot easily assess cell-cell interactions that may be important in a particular pathological state.  Furthermore it is well known in the art that cultured cells, over a period time, lose phenotypic characteristics associated with their normal counterpart cell type. Freshney (Culture of Animal Cells, A Manual of Basic Technique, Alan R. Liss, lnc., 1983, New York, p4) teach that it is recognized in the art that many differences exist between cultured cells and their counterparts in vivo. 
These differences stem from the dissociation of cells from a three-dimensional geometry and their propagation on a two-dimensional substrate.  Specific cell interactions characteristic of histology of the tissue are lost.  The culture environment lacks the input of the nervous and endocrine systems involved in homeostatic regulation in vivo.  Without this control, cellular metabolism may be more constant in vitro but may not be truly representative of the tissue from which the cells were derived.  This result has often led to tissue culture being regarded in a rather skeptical light (p. 4, see Major Differences In Vitro).
all cancers or all tumors as a blanket therapeutic. Dermer (Bio/Technology, 1994, 12:320) teaches that, "petri dish cancer" is a poor representation of malignancy, with characteristics profoundly different from the human disease.  Dermer teaches that when a normal or malignant body cell adapts to immortal life in culture, it takes an evolutionary type step that enables the new line to thrive in its artificial environment. This step transforms a cell from one that is stable and differentiated to one that is not. Yet normal or malignant cells in vivo are not like that. The reference states that evidence of the contradictions between life on the bottom of a lab dish and in the body has been in the scientific literature for more than 30 years. It is well known in the art that cells in culture exhibit characteristics different from those in vivo and cannot duplicate the complex conditions of the in vivo environment involved in host-tumor and cell-cell interactions.  
Even though the instant compounds may have been identified as having PHGDH inhibitory activity, as a practical matter their use as therapeutic agents for treating or preventing a broad range of cancer or cancerous tumors, remains extremely unpredictable.  It is noted that the pharmaceutical art generally is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) held that, “in cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.''  In other words, the more unpredictable an area the more specific enablement is needed in order to satisfy the statute. In the instant case, it has not yet been established in the art that antiproliferative activity would be effective, or even desirable, across the broad range of recited cancer types. 
Hence, in the absence of a showing of correlation between all diseases or conditions encompassed by the language of claims 16, 18 and 19 as capable of being treated by the compound of Formula (I), one of skill in the art is unable to fully predict possible results from the administration of the compound of the instant claims for treating the broad scope of cancers/ inflammatory/ neurodegenerative diseases encompassed by claims 16, 18 and 20. 
 There is no question Applicant’s instant compounds may play a role in future methods of treating the aforementioned conditions/ diseases/disorders.  What is disputed is the claim that the compounds of Formula (I) could be taken by one skilled in the art at the time of filing and used as treatments for all of the diseases/disorders encompassed by “cancer,” “inflammatory diseases,” and/or “autoimmune diseases,” without undue experimentation.  At the time of filing or even at present, the most which can be said about the compounds of Formula (I) is that certain of the compounds possess the ability to inhibit PHGDH in vitro.  Moving from a discovered mechanism of action to a method of treatment requires a fallacious, inductive leap of logic amounting 
Regarding “prevention,” even if the patient has a genetic predisposition to the selected identified disease states, one is still treating the individual patient, and not preventing.  It has not been shown in the specification that the “prevention” of the claimed diseases/disorders is accepted in the art as being predictive of the utility alleged, especially when absent of pharmacological data.  Because of high level of unpredictability associated with “prevention” of the claimed diseases, a greater amount of evidentiary support is needed to fully satisfy the requirement of 35 U.S.C 112, first paragraph.  Therefore, the state of the art is limited to treatment of the claimed diseases and not the “prevention” of said diseases.
The Relative Skill of Those in the Art
Those practitioners who treat cancer, inflammatory diseases and autimmune diseases of any type (medical clinicians, pharmacists and/or pharmaceutical chemists) presumably would be highly skilled in the art. 
The Amount of Direction or Guidance Present and
the Presence or Absence of Working Examples
The data provided in the disclosure is insufficient evidence for methods of all recited cancers, inflammatory conditions or diseases and neurodegenerative diseases of claims 16, 18 and 20.  Applicants describe a broad spectrum of diseases or conditions for treatment..
There appeared to be no working examples provided in the Specification wherein any of the instant compounds were administered to a subject for treating cancer/inflammatory diseases/ autoimmune diseases of any kind.  In most instances, the etiological causes of autoimmune and/or inflammatory disorders are unknown.   Said claims include many disorders that are extremely difficult to treat and have no known cure, such as cancer(s) and autoimmune disorders, MS, and lupus.  While symptomatic treatments are available for many of the above disorders/ conditions, drugs to reduce or prevent the neuronal loss in patients have yet to be identified.   
No examples have been set forth describing the prevention of any recited diseases/ disorders/ conditions.
The Quantity of Experimentation Necessary
When considering the claim of treating or inhibiting the growth of the broad array of types of cancer, inflammatory diseases and neurodegenerative diseases encompassed by claims 16, 18 and 20 using the instant claimed compounds in the context of the state of the art at the time of the invention, the absence of direction of working examples in the Specification, and the unpredictability of using the claimed invention for treating/preventing the broad scope of types of cancer, inflammatory diseases and neurodegenerative diseases encompassed by said claims, one skilled in the art would require an undue quantity of experimentation even to select which of the recited compounds of Formula (I) would be useful to treat said cancer, inflammatory 
MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
After applying the Wands factors and analysis to claims 13-15, in view of the Applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 16, 18 and 19 would not be enabled by the written disclosure.  Thus, the specification fails to provide sufficient support of the broad use of the compound of Formula (I) for the treatment/prevention of all claimed disorders/diseases of claims 16, 18 and 19.  The Examiner suggests limiting the scope of the diseases to be treated to those that are enabled by Applicants' disclosure, and it is suggested to delete the term “prevention.
Allowable Subject Matter 
The invention of claims 1-15 and 19, drawn to products of Formula
    PNG
    media_image1.png
    161
    302
    media_image1.png
    Greyscale
are novel and non-obvious over the prior art. The closest 
    PNG
    media_image2.png
    221
    201
    media_image2.png
    Greyscale
. None of the published products anticipated, or rendered obvious, the process as described in this application. 
Therefore, claims 1-15 and 19 are allowable.		
Conclusion
Claim 17 is canceled. 
Claims 1-15 and 19 are allowed.
Claims 16, 18 and 20 are rejected
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.

/Kamal A Saeed/
Primary Examiner, Art Unit 1626